Title: To George Washington from Nathan Beers, 22 October 1793
From: Beers, Nathan
To: Washington, George


          
            Sir
            New Haven 22 Octr 1793
          
          Among the number of Persons who have offered themselves as Candidates for the Office of
            Collector for this Port, I beg leave to mention to your Excellency my desire of that
            appointment—As by the Laws of These States the present duty of the Collector devolves on
            the Surveyor, I have been lead to suppose that the appointment will not be made untill
            the Meeting of Congress in December next, at which time I hope to forward such
            information respecting my Charracter and Services, as I flatter myself will have some
            weight with your Excellency, if they do not I cannot wish or desire the appointment. I
            am with due respect your Excellencys most Obedient & Humble Servant
          
            Nathan Beers
          
        